DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions/
Applicant’s election without traverse of group I in the reply filed on 03/10/2022 is acknowledged.
Claims 17-22 and 26-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/10/2022.
Examiner acknowledges the amendments made to claims 1-3, 14, 16, newly added claims 23-27 and the canceling of claim 15, filed on 08/09/2022.
Newly submitted claims 26-27 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The claims are directed to a method of preventing or treating renal anemia which is distinct from the product composition elected on 01/13/2022. The inventions lack unity of invention because even though the inventions of these groups require the special technical feature of Cordyceps militalis this technical feature is not a special technical feature as it does not make-a- contribution over the prior art in view of the written description of the ISA for PCT/JP2019/012425 filed on 09/23/2020 and specifically document by Huang. et. al.  (Cordyceps militalis on physiological functions, Liaoning Zhingyi Zazhi, 2013, vol. 40, no. 5, pp. 985-987) which discloses the Cordyceps militalis and its uses and thus the special technical feature lacks novelty and/or inventive step as pointed out int the written opinion.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 26-27 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 8/21.03.
Claims 1-3, 14, 16, and 23-25 are being examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 23, the phrase "KONENUKA" renders the claim indefinite because it is unclear whether the limitations within the parentheses are part of the claimed invention or merely suggesting a possible use.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 14-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more.  This rejection is maintained with slight modifications to take into account the amendment filed on 08/09/2022.
The claims recite a culture of Cordyceps militaris or an extract of the culture. The first step of the eligibility analysis evaluates whether the claim falls within a statutory category (see MPEP 2106.03). Since the claim is directed to a composition comprising plant components the claim is a composition of matter. Step 2A prong one of the analysis evaluates whether the claim is a judicial exception (see MPEP 2106.04). Because the claim states the nature-based products a culture of Cordyceps militaris or an extract of the culture, the markedly different characteristics is performed by comparing the nature-based product limitation to its natural counterpart which would be the Cordyceps militaris grown in nature.
The claim only recites the naturally occurring components found within the fungal culture or cultured extract.
Fungal culture mediums are made up of whatever nutrient components needed to feed the fungi for culturing. The components are taken up by the fungus and utilized in various biological pathways which supply the fungus with nutrients, vitamins, minerals, etc. needed to sustain life. The fungus would utilize the necessary molecules required for homeostasis and would thus excrete any metabolized components which it did not need into the culture. Also, the fungus would be a part of the solid culture medium as it grows and thus the components found within the fungus would be incorporated into the medium as a fungal extract or as the fungus itself.
 Fungal extracts and extracts of fungal cultures also are made by partitioning the starting fungal material into separate compositions based upon some property such as solubility in a solvent, with the soluble compounds being in one composition and the insoluble being in another composition, which compositions are then generally separated into the solvent extract of that fungus versus the insoluble material composition that is generally discarded. Each composition has a different subset of the compounds originally present in the fungal material. The final fungal extracts are purified by removing unwanted fungal material from the remaining solvents. The closest naturally occurring counterparts of extracts are the same compounds found within the extract that are found in the fungus in an unseparated form, even when purified, which is chemically identical to the extracted compounds. All of these are naturally occurring in nature and are not markedly different from its naturally occurring counterpart in its natural state. The properties of the nature-based product as claimed are not markedly different than the properties of these naturally occurring counterparts found in nature as these activities would inherently be found within the fungi they come from. The components which would give the activities claimed in the instant invention would inherently do the same in nature as there has been nothing done in the instant invention that would make them act in any different way. Growing the fungi in a certain medium only provides the fungus with a specific type of nutrients. The fungus metabolizes the nutrients of the culture and excretes the metabolites which would also happen in nature. Claiming these components without any change in the properties is only claiming components of the judicial exception. 
Claiming only certain parts of the fungi or extracts from certain parts of the fungi is still only claiming the fungi itself, even if the component has a benefit of having erythropoietin inducing activity.
Step 2A prong two evaluates whether the claim as a whole integrates the recited judicial exception into a practical application (see MPEP 2106.04(d)). This evaluation is performed by (a) identifying whether there are any additional recited elements in the claim beyond the judicial exception and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. This judicial exception is not integrated into a practical application because the fungal culture medium or extract thereof is only comprising the metabolites or extracts of the nature-based products and the only other additional elements to consider are the state of the medium (whether is a solid) or which part of the fungus that has been cultured, such as the mycelium. Also, claiming these components as a food or beverage would not integrate it into a practical application. Furthermore, the applicant’s limitation which is to the separated mycelia does not integrate any of the judicial exception into a practical application because it is only indicating that part of the judicial exception is removed from itself and does not require the exception to be used in conjunction with a particular machine or manufacture integral to the claim.
The claims do not limit the composition to a physical manifestation of a specific practical application. Doing so would be implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b). The claims only recite an intended use for the judicial exception, which is for inducing erythropoietin or for prevention or treatment of renal anemia. 
The claims do not integrate the judicial exceptions into a practical application because in this context, such integration for a claimed product would be a physical form of the specific practical application instead of a more general composition that is not so limited.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these components and their activity are already found naturally occurring in nature and the addition of an intended use does not impart any added benefit to the compounds or integrate the composition into a practical application.
The newly added limitation which only claims part of the judicial exception (the separated mycelia) does not include any additional element which would equate to the judicial exception being any more than the nature-based product in its natural element. 
Step 2 B evaluates whether the claim as a whole, amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim (see MPEP § 2106.05(b)).
In this case the claims only recite the culture or extract from the culture of Cordyceps militaris with an intended use which merely involves applying the natural principle. The culture or culture extract is only the byproducts and or metabolites of the fungus itself.

Response to Arguments
Applicant's arguments filed 08/09/2022 have been fully considered but they are not persuasive. The applicant argues that since the culture of the Cordyceps militaris is from the separated mycelia and would require the work of human hands that this limitation would remove the invention from being a product of nature. However, this is not the case. Humans would need to interact and use their hands with any product of nature in order to collect and remove it from nature and use/make whatever product they were trying to construct. Separating one part of the fungus to make a product does not equate to significantly more than the product when it is found in nature. Extraction itself is a process for removing specific soluble or insoluble components from products of nature while leaving others behind. 
The applicant argues that since the process of growing the fungi on a large scale would require isolation, culture, sterilization and inoculation to increase the yield of the mycelia, that the product would not be able to exist in nature without the help of the human touch and that this would ultimately make the composition patent eligible. These are merely processes that increase the growing rate and yield of the fungi in order to extract the beneficial compounds already found existing in the fungi. The same compounds that the fungi excrete in a setting in which their food supply is increased would be the same ones found in nature unless the applicant can show otherwise. Merely separating the mycelia from the fungi does not add anything significantly more to the product of nature and growing the fungi in an environment that is outside of its natural environment does not make the product one that is not found in nature.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 14, 16 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chin (from IDS, JP2003116522). This rejection is maintained as previously stated.
Regarding claims 1 and 14, Chin discloses a Cordyceps culture (see abstract) and specifically from Cordyceps militraris (see examples at 0018) and discloses the cultures can be crushed and processed as they are or if necessary, the active ingredients can be extracted and used for medicines, health foods and the like (see 0028).
Regarding claims 1-2 and 16, Chin also discloses culturing of the mycelia (see 0012-0013, 0026-0027 and table 2) and wherein the fungi comprises culture that has been cultured by using solid medium (see claim 1).
Chin does not specifically disclose the composition for use in inducing erythropoietin or for prevention or treatment of renal anemia, however this preamble is only an intended use for the composition. Chin discloses the composition which is the Cordyceps militaris culture or extract and these are the only structural components of the claim limitations. Chin also discloses the same growing conditions such as the use of yeast, rice, soybean, okara and inoculating silk worm for the use of the amino acids (see table 1, table 2 and, 0013-0014, 0024, 0026) which is the same as the instant invention (see instant specs. page 6). The same growing conditions used to culture the same species of fungi would have identical components in the culture media or extract of the culture media because the Cordyceps biological pathways would metabolize the added nutrients in the same manner. Thus, the same activity would come from the same culture or extracts unless the applicant can show that this is indeed not the case.
Regarding claim 23, pertaining to the culture medium, Chin discloses using soybean powder, glucose (see table 2) and yeast extract (see 0015) in the culture. The examination is to the final product itself. The claims are written in a product-by-process manner and there appears to be no distinction from the two claimed products because the fungi would need nutrients for growth and this is what the applicant is directing the process to. Feeding the fungi nutrients would ultimately allow the fungi to grow and produce the same extracts or metabolites unless shown that the process is indeed creating a product that would be different than the prior art. In this case the end products appear to be identical.

Response to Arguments
Applicant's arguments filed 08/09/2022 have been fully considered but they are not persuasive. The applicant argues that Chin’s disclosure is to Cordyceps sinensis sacc. and not Cordyceps militaris. However, Chin uses Cordyceps miliatris in the working examples and discloses throughout the invention the use of this species (see examples and 0018-0020). Furthermore, the applicant submits evidence stating that “Cordyceps sinensis, which grows from bat moths in cold highlands such as Tibet, is a typical example of Cordyceps militaris” (see Kaitac Trading Co., bottom of page 1). 
The applicant also argues that Chin’s disclosure is to a medium for culture of the fruiting body and does not mention mcyelia or separated mycelia and prevention of treatment of renal anemia. Chin does mention mycelia (see 0012-0013, 0026-0027 and table 2) and whether the mycelia were separated or not does not necessarily affect the components within the composition which is to the culture or extract of the mycelia, because the mycelia are still producing the same components. The examination is to the final product and there appears to be no difference in what is being claimed to what the product of the prior art is. Just because the fruiting body is growing does not mean that the prior art’s invention only pertains to the fruiting body. The art recognizes the need for the fruiting body to grow in order to indicate healthy and efficient growth of the fungi. The prior art may be for a culture to grow fruiting bodies however the culture still grows mycelia and Chen describes wherein the culture can be extracted to be used for medicines, health foods and the like (see last para, last page 0028). Thus, the compositions are the same.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Chin (from IDS, JP2003116522) and YongFan (CN1297774A). This is a new rejection based on the amendments filed on 08/09/2022.
Regarding claim 3, pertaining to wherein the extract from culture of separated mycleia of Cordyceps militaris has been obtained through inoculating spawn of the fungi to solid medium comprising a protein and a grain and culturing mycleia and then obtaining an extract comprising a component that has an erythropoietin inducing activity from solid culture, Chin discloses methods to obtain a culture composition for culturing a fruiting body of Cordyceps and inoculating (see 0012, 0017, 0019 and table 2) to a solid medium (see claim 1) containing a grain (see claim 1 and abstract) and the extract which is obtained would be the same because the instant application has claimed it so broadly as to encompass any extract of the culture. 
Chin however does not specifically disclose that the extract may include components that have erythropoietin inducing activity.
Yongfan’s general disclosure is to extractions of components from the matrices of Cordyceps (see abstract).
Yongfan teaches that artificial cultures of Cordyceps militaris (see 8th para, page 3) contain rich polysaccharides, Cordyceps acids, Cordyceps essence and other active ingredients with important medical and health care effects (see abstract). Yongfan teaches the substrate of which Cordyceps is grown is extracted with ethanol (see claim 1 or 3rd and 5th para, page 2).
Regarding claim 25, Youngfan also teaches wherein the final ethanol solvent concentration can be 50% and the temperature is from 20 to 60 degrees Celsius (see claim 1) which would be within the claimed range for extraction and at 60 degrees Celsius would at least be considered a warming extraction. 
Therefore, it would have been obvious to any person having ordinary skill in the art at the effective filing date to use ethanol during the extraction technique taught by Chin, in order to extract out the many beneficial and active ingredients found in the Cordyceps militaris fungal culture (substrate). The ethanol extract would have ultimately extracted out the same beneficial erythropoietin inducing compounds as taught by the instant application because the extracting solvents are the same and thus would pull out the same medicinal compounds.
There would have been a reasonable expectation of success in arriving at the instant invention because extraction compositions from Cordyceps militaris culture media with the use of ethanol have already been disclosed in the prior art.

Response to Arguments
Applicant's arguments filed 08/09/2022 have been fully considered but they are not persuasive. The applicant argues that Chin discloses use of mediums comprising a grain and an insect tissue body to culture a fruit body of Cordyceps sinensis. The applicant ignores that Chin uses Cordyceps militaris in the working example and the applicant may not realize that they have submitted art that teaches wherein “Cordyceps sinensis, which grows from bat moths in cold highlands such as Tibet, is a typical example of Cordyceps militaris” (see Kaitac Trading Co., bottom of page 1). Also, Chin discloses the same growing methods and even if the disclosure is directed to growing a different part of the fungi more effectively or if that is the sole purpose of the disclosure, the fungi still grow mycelia. Chin also discusses this component (see above rejection). Chin also discloses using the extract of the culture for medicinal purposes and so does Yangfan. The instant product has already been disclosed, even if the intended use has not. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




JACOB A BOECKELMANExaminer, Art Unit 1655                                                                                                                                                                                                        

/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655